Defendant in error obtained a judgment in ejectment for five feet of land west of a fence that the plaintiff in error claimed was the dividing line. Mrs. McGlashan owned the north half of a lot 145 feet wide. She sold 48 feet off the west side to the Worrells, and later sold 97 feet to Fords. There was a fence 53 feet from the true west line of the lot in the center of an alley. The Worrells supposed the fence to be the eastern boundary of their purchase and defended on that ground.
The controlling question in the case is whether under the conveyance from Mrs. McGlashan to them of "Forty-eight (48) feet off the west side of the north half of Lot one (1) Block fifteen (15) of West Lakeland, the same being in Lakeland," the Worrells intended to claim and did claim and occupy all of the land included within the two fences that stood on the western part of the north half of said Lot 1, although the east fence is five feet more than 48 feet east of the true line of the west side of the lot. If the Worrells did so intend to claim and did claim and occupy adversely such five feet when the conveyance of the adjoining property to the Fords by Mrs. McGlashan was made, such conveyance was ineffectual as against the Worrells. See Liddon v. Hartwell, 22 Fla. 442; Watrous v. Morrison, 33 Fla. 261, 14 South. Rep. 805; Bossom v. Gillman,70 Fla. 310, 70 South. Rep. 364; 84 Fla. 134; 70 Fla. 13;26 Fla. 390.
Under the general issue it could have been shown that under the conveyance by Mrs. McGlashan to the Worrells of 48 feet off the west side of the north half of lot 1, the Worrells intended to and did have and claim adverse possession of the western portion of the north half of the lot *Page 442 
up to the east fence, which was 53 feet east of the true west line of the lot, so that the conveyance by Mrs. McGlashan of the eastern 97 feet of the north half of the lot to the Fords would not be effective against the Worrells because of their adverse claim and possession, as to the five feet west of the eastern fence, the width of the lot being 145 feet. Mrs. Worrell testified that all she claimed was the 48 feet she bought and that it was between the east and west fences; and that she cultivated shrubbery on the west side of the east fence; but she did not testify specifically that she occupied and claimed under the conveyance to her of 48 feet off the west side of the lot, the five feet west of the east fence; and that she so claimed and occupied the five feet when Mrs. McGlashan conveyed the east 97 feet of the lot to the Worrells.
While there is some evidence in support of the verdict, justice would best be subserved by granting a new trial.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
BROWN, C. J., AND ELLIS AND STRUM, J. J., concur in the Opinion.